RENDERED: NOVEMBER 12, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED


                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2020-CA-1393-MR

SHELBY GOLLIHUE                                                         APPELLANT


                  APPEAL FROM CARTER CIRCUIT COURT
v.               HONORABLE JEFFREY L. PRESTON, JUDGE
                         ACTION NO. 19-CI-00361


DEVIN MCDAVID                                                             APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Shelby Gollihue (“Gollihue”) appeals from an order of the

Carter Family Court granting Devin McDavid’s (“McDavid”) request to change

the surname of the parties’ minor child. After our review, we reverse and remand.

             Gollihue and McDavid are the parents of a son born on August 18,

2019. The parties were never married and were not seeing each other at the time of

their son’s birth. On the child’s birth certificate, his surname was listed as
Gollihue, his mother’s. McDavid was not present for the child’s birth, and

Gollihue did not list his name as the father on the birth certificate. Furthermore,

McDavid did not file an affidavit of paternity.

             In October 2019, McDavid filed a petition for custody of the minor

child. He requested care, custody, and control of the child. Gollihue filed an

answer objecting to the relief sought citing concerns with McDavid’s being granted

unsupervised visitation. The family court entered a temporary order granting

temporary joint legal custody with McDavid receiving limited visitation. The

parties filed various motions between the temporary order and the final hearing

that are not at issue here.

             The family court held a final hearing on September 8, 2020. During

the hearing, the court heard testimony from the parties and other witnesses. The

family court heard very little testimony about the child’s surname, and the record

lacks any written motion regarding changing the child’s surname.

             On direct examination, McDavid and his counsel had the following

exchange about the child’s surname:

             Q. Would you like to be able – for your son to be able to
             have your last name, McDavid?

             A. Definitely.

             Q. Are you asking that the court order that the name be
             changed?


                                         -2-
            A. Yes, ma’am.

Transcript of September 8, 2020 Hearing (Tr.) at p. 15.

            During cross-examination of Gollihue, McDavid’s counsel asked the

following questions:

            Q. Do you have any objections to changing your son’s
            last name to McDavid?

            A. I would really like it to stay mine. If at all possible, I
            would really like it to stay my name.

            Q. Okay. Do you have another child?

            A. No, ma’am, I don’t.

            Q. All right. Why would you like it to stay your name?

            A. Because I feel like it should be my name. I also
            would just really like it because I – this is just based off
            what – I don’t want him growing up wondering, you
            know, like, I would, like, maybe hyphenate it. But I
            would really like the Gollihue part to still be on there if at
            all possible. And if I were to ever get married, I would
            still leave his name as the same.

            Q. So you wouldn’t mind it being, like, hyphenated, like
            . . . Gollihue-McDavid, something like that?

            A. Maybe. I would just really like it to stay Gollihue if
            at all possible because all of his medical records are
            done, his insurance cards, his Social Security, everything
            is all with the last name Gollihue.

            Q. Well, women change their names maybe several
            times during their life and all of their documents get
            changed, correct?


                                         -3-
                A. Yes. But it would be a really big hassle for me to go
                through all the doctors, all the medical records,
                everything, and get everything changed.

Tr. at 80-81.

                The family court took the matter under advisement and entered an

order granting joint custody, timesharing which would increase if McDavid’s hair

follicle sample tested negative for drugs, and changing the child’s surname to

McDavid. Pertinent to this appeal, the family court found “the last name of the

child shall be changed to McDavid.” Record (R.) at 107.

                Gollihue filed a motion to alter, amend, or vacate, which the family

court denied. This appeal followed.

                On appeal, Gollihue argues the family court’s order regarding the

minor child’s surname should be vacated because (1) she had the authority to

choose his surname under Kentucky Revised Statute (KRS) 213.046(10); and (2) it

is not in the best interest of the child to change his surname.

                The standard of review is whether the family court abused its

discretion in determining the best interests of the child would be upheld either by

granting or denying a motion for the change. Krug v. Krug, 647 S.W.2d 790, 793

(Ky. 1983). The test for abuse of discretion is “‘whether the trial judge’s decision

was arbitrary, unreasonable, unfair, or unsupported by sound legal principles.’”

Santise v. Santise, 596 S.W.3d 611, 616 (Ky. App. 2020) (quoting Goodyear Tire


                                           -4-
and Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000)). “The

determination of a child’s best interests is a factual finding and the standard of

review is whether the finding of fact was clearly erroneous. A finding of fact is

clearly erroneous only if it is manifestly against the great weight of the evidence.”

Addison v. Addison, 463 S.W.3d 755, 765 (Ky. 2015) (citing Frances v.

Frances, 266 S.W.3d 754 (Ky. 2008)).

             KRS 213.046(10) is the applicable section regarding paternity and

naming the minor child in this instance:

             The following provisions shall apply if the mother was
             not married at the time of either conception or birth or
             between conception and birth or the marital relationship
             between the mother and her husband has been interrupted
             for more than ten (10) months prior to the birth of the
             child:

                    (a) The name of the father shall not be entered on
                        the certificate of birth. The state registrar shall
                        upon acknowledgment of paternity by the father
                        and with consent of the mother pursuant to
                        KRS 213.121, enter the father’s name on the
                        certificate. The surname of the child shall be
                        any name chosen by the mother and father. If
                        there is no agreement, the child’s surname shall
                        be determined by the parent with legal custody
                        of the child.

                    (b) If an affidavit of paternity has been properly
                       completed and the certificate of birth has been
                       filed accordingly, any further modification of
                       the birth certificate regarding the paternity of
                       the child shall require an order from the District
                       Court.

                                           -5-
                    (c) In any case in which paternity of a child is
                        determined by a court order, the name of the
                        father and surname of the child shall be entered
                        on the certificate of birth in accordance with the
                        finding and order of the court.

                    (d) In all other cases, the surname of the child shall
                       be any name chosen by the mother.

             Here, McDavid was not present at the hospital for the child’s birth,

did not sign a paternity affidavit, and was not listed on the birth certificate. As the

parties were not married, there was no presumed father. Thus, KRS

213.046(10)(d) applied, and Gollihue had the legal right to choose the child’s

surname.

             For a family court to order a change in a child’s surname, it should

apply the following factors in determining the best interest of the child:

             [I]dentification of the child as a part of a family unit; the
             effect on the child’s relationship with each parent; the
             motivation of the parties; the effect . . . the failure to
             change the name will have in furthering the estrangement
             of the child from a father exhibiting a desire to preserve
             the parental relationship; the age of the child and how
             long the child has had the current name; the effect of the
             change of the child’s surname on the preservation and
             development of the child’s relationship with each parent;
             . . . the degree of community respect associated with the
             present and proposed surname[;] . . . the possibility that a
             different name may cause insecurity or lack of
             identity; the use of a particular surname for a substantial
             period of time without objection; the preference of the
             child [if age and maturity permit]; difficulty the child
             may experience with the proposed surname; [and]

                                          -6-
             embarrassment or inconvenience that may result if the
             child’s surname differs from that of the custodial parent.
             (Citations omitted.)

Hazel v. Wells, 918 S.W.2d 742, 745 (Ky. App. 1996) (footnote omitted) (quoting

James v. Hopmann, 907 P.2d 1098, 1100 (Okla. Civ. App. 1995)). Additionally,

Kentucky courts consider parental misconduct and “failure to support the

child.” Id. (quoting Keegan v. Gudahl, 525 N.W.2d 695, 699 (S.D. 1994)).

             Here, the family court patently abused its discretion in granting

McDavid’s request to change the child’s surname. The family court failed to

“make any findings concerning the best interest of the child.” Id. In fact, the

family court likely did not hear enough evidence to properly consider the

applicable factors. “If necessary, the court may allow additional proof so that the

best interest of the child may be determined from a preponderance of the evidence.

‘Only the child’s best interest should be considered . . . on remand.’” Id.

(quoting Keegan, 525 N.W.2d at 700).

             The family court may not require the child to bear McDavid’s name

without giving due consideration to the factors in Hazel. Id. “In these times of

parental equality, arguing that the child of unmarried parents should bear the

parental surname based on custom is another way of arguing that it is permissible

to discriminate because the discrimination has endured for many years.” Id.

(quoting Bobo v. Jewell, 528 N.E.2d 180, 185 (Ohio 1988)).


                                         -7-
              For the foregoing reasons, we reverse the portion of the family court’s

order changing the child’s surname and remand for further proceedings applying

the best interest of the child factors.

              ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Tracy D. Frye                             MaLenda S. Haynes
 Marie E. Troxler                          Grayson, Kentucky
 Russell, Kentucky




                                          -8-